
	
		I
		112th CONGRESS
		2d Session
		H. R. 6321
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Gosar introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To terminate the Christopher Columbus Fellowship
		  Foundation, and for other purposes.
	
	
		1.Repeal of the Christopher
			 Columbus Fellowship Foundation
			(a)In
			 generalThe Christopher
			 Columbus Fellowship Act is hereby repealed.
			(b)Disposition of
			 fundsThe Secretary of the Treasury shall deposit all funds in
			 the Christopher Columbus Scholarship Fund into the general fund of the
			 Treasury.
			(c)Conforming
			 amendmentSection 408 of the
			 Christopher Columbus Quincentenary Coin Act is amended—
				(1)in subsection (a),
			 by striking in the Christopher Columbus Fellowship Fund and be available
			 to the Christopher Columbus Fellowship Foundation and inserting
			 into the general fund of the Treasury; and
				(2)by striking
			 subsection (b).
				
